—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 17, 2002, convicting him of aggravated unlicensed operation of a motor vehicle, upon his plea of guilty, and operating a motor vehicle while under the influence of alcohol and failing to stay in a designated lane, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *553prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that the defendant was intoxicated based upon his appearance and conduct at the scene (see People v Smith, 179 AD2d 1060 [1992]), and his failure to follow instructions with the Alcosenser and Intoxilyzer tests (see People v Adler, 145 AD2d 943 [1988]). Moreover, upon the exercise of our factual power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Feuerstein, H. Miller and Adams, JJ., concur.